DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 21,23,34,36,41,45,47,48,51,53,61,63,64 and 72-77 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/162856 (WO’856) in view of Simmons (US 2012/0279126).
For claim 21, WO’856 teaches a planter which includes 
a longitudinal body (12) defining at least two longitudinally extending liquid channels (14.1,14.2); and
at least two plant holders (16,18) defined in the body, the plant holders spaced on the outer circumference of the longitudinal body, each one of the at least two plant holders in fluid flow communication with one of the at least two longitudinally extending liquid channels (see Abstract).
As described above, WO’856 discloses most of the claimed invention except for mentioning the longitudinal including one or more mounting ports configured to receive a mounting bracket configured to enable a conduit to be coupled to the longitudinal body via the mounting bracket.
Simmons teaches that it is old and well known in the art of planter to provide mounting ports configured to receive a mounting bracket configured to enable a conduit to be coupled to the longitudinal body of the planter via the mounting bracket (see Figure 2A below for explanation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the planter of WO’856 so as to include the use of mounting ports and brackets, in a similar manner as taught in Simmons, in order to enable a conduit to be coupled to the longitudinal body of the planter.

For claim 23, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which each plant holder (16,18) defines a holder mouth into which a plant is receivable (see Figure 3).
	For claim 34, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which each plant holder (16,18) includes an inlet opening (16.1) and an outlet opening (16.2), which is in flow communication with its corresponding liquid channel, and in which the inlet opening is located above the outlet opening to permit gravitational liquid flow into the plant holder through the inlet opening and liquid flow from the plant holder through the outlet opening (see Figure 2a-2b for example).
For claim 36, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which the conduit includes at least one longitudinally extending gas channel (24), the gas channel having gas outlets (26) spaced along its length, in which the gas outlets in the form of nozzles open to the outside of the planter body, and in which the gas channel is coupled to the mounting ports.
	For claim 41, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which the planter includes an external attachment formation (28) associated with each plant holder for attaching a plant support, and in which the attachment formation is located below the plant holder mouth.
	For claim 45, WO’856 as modified by Simmons (emphasis on WO’856) further teach planting inserts (see Figures 5,6 and 8) shaped and dimensioned to fit into mouths of the at least two plant holders and in which the planting inserts are selected from any one or more of: a seedling tray, a planting tray and a seeding clip.
	For claim 47, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which the planting tray (70) is in the form of a cylindrical body shaped to the shape of the plant holder and includes an inlet opening (70.1) indexed with the inlet opening of the plant holder, the planting tray includes a planar base cut in sections to provide drainage slits (70.2) to permit liquid drainage without flushing seedlings from the seedling tray (see Figure 6).
	For claim 48, WO’856 as modified by Simmons (emphasis on WO’856) further teach in which a portion of the planting tray sidewall also includes drainage slits (70.2), in which a portion of the sidewall is slightly tapered towards the base, or both (see Figure 6).
	For claim 51, WO’856 as modified by Simmons (emphasis on WO’856) further teach a planter tower comprising a plurality of planters (10.1,10.2) connected together to form an elongate upright planter with plant holders extending from the sides of the planter tower (see Figure 3).
	For claim 53, WO’856 as modified by Simmons (emphasis on WO’856) further teach at least one end member (52), shaped and dimensioned to connect onto an end of the plurality of planters connected together, and in which the planter tower includes two end members (52), a top end member (52) for connecting to the top end of the plurality of planters and a bottom end member (52) for connecting to the bottom end of the plurality of planters.
	For claim 61, WO’856 as modified by Simmons (emphasis on WO’856) further teach at least one end member (52), shaped and dimensioned to connect onto an end of the plurality of planters connected together, and in which the at least one end member includes a catchment tray (57), for receiving any overflow liquid.
	For claim 63, WO’856 as modified by Simmons (emphasis on WO’856) further teach a gas channel (24), the gas channel extends over the length of the interconnected planters.
	For claim 64, WO’856 as modified by Simmons (emphasis on WO’856) further teach a hydroponic greenhouse, which includes an array of planter towers, the planter towers arranged in parallel spaced rows, the rows being provided with a top liquid and gas supply line, connected via an intake closure to a top of each of the planter towers, the rows further being provided with a bottom liquid and gas collection line, connected via an outlet closure to a bottom of each of the planter towers; and a liquid circulation system, connected to the liquid supply lines and the liquid collection lines; and a gas circulation system, connected to the gas supply lines and the gas collection lines (see pages 14 & 15 and Figure 9).
	For claim 72, WO’856 as modified by Simmons (emphasis on WO’856) further teach wherein the rows being provided with a top gas supply line connected via the intake closure to the top of each of the planter towers and provided with a bottom gas collection line connected via the outlet closure to the bottom of each of the planter towers (see pages 6,7,13 and 14).
	For claim 73, WO’856 as modified by Simmons (emphasis on WO’856) further teach a gas circulation system, connected to the gas supply lines and the gas collection lines (see pages 6,7,13 and 14). 
	For claim 74, WO’856 as modified by Simmons (emphasis on WO’856) further teach a seedling tray (60) is shaped based on the shape of the plant holder and includes an inlet opening (60) indexed with the inlet opening of the plant holder, the seedling tray includes drainage slits (60.2) to permit liquid drainage without flushing seedlings from the seedling tray.
	For claim 75, WO’856 as modified by Simmons (emphasis on WO’856) further teach planting inserts shaped and dimensioned to fit into mouths of the at least two plant holders, and in which the planting inserts are selected from a group of planting inserts including: a seedling tray, a planting tray and a seeding clip (see Figures 5 and 6).
	For claim 76, WO’856 as modified by Simmons (emphasis on WO’856) further teach a first planting insert of the planting inserts includes: multiple fins (members between slit (70.2)), a planar bottom coupled to at least one fin, a slit (70.2) positioned between two fins of the multiple fins, or a combination thereof.
	For claim 77, WO’856 as modified by Simmons (emphasis on WO’856) further teach a seed holder (80) positioned in the seedling tray, and a channel (80.3) positioned between the planar bottom and an end of at least one fin (80.2).


    PNG
    media_image1.png
    1292
    930
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21,23,34,36,41,45,47,48,51,53,61,63,64 and 72-77 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U. S. Patent No. 10,932,425 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “planter which includes a longitudinal body defining at least two longitudinally extending liquid channels, the longitudinal boding including one or more mounting ports configured to enable coupling of a conduit to the longitudinal body; and at least two plant holders defined in the body, the plant holders spaced on the outer circumference of the longitudinal body, each one of the at least two plant holders in fluid flow communication with one of the at least two longitudinally extending liquid channels”.
Claims 21,23,34,36,41,45,47,48,51,53,61,63,64 and 72-77 are rejected on the ground of nonstatutory double patenting over claims 1-25 of U. S. Patent No. 10,524,434 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “planter which includes a longitudinal body defining at least two longitudinally extending liquid channels, the longitudinal boding including one or more mounting ports configured to enable coupling of a conduit to the longitudinal body; and at least two plant holders defined in the body, the plant holders spaced on the outer circumference of the longitudinal body, each one of the at least two plant holders in fluid flow communication with one of the at least two longitudinally extending liquid channels”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21,23,34,36,41,45,47,48,51,53,61,63,64 and 72-77 have been considered but are moot because the new ground of rejection of the combination of references does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644